Citation Nr: 0707993	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-15 370	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1942 to May 1946.  
The veteran died in 2005, the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO) which denied entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  


FINDINGS OF FACT

1.  The veteran died in March 2005.  At the time of his death 
service connection was in effect for enucleation of the right 
eye, evaluated as 40 percent disabling; rhinitis, evaluated 
as 30 percent disabling; scar on the right side of face, 30 
percent disabling; sensory loss, on the left side of the 
face, evaluated as 10 percent disabling; and a scar involving 
Muscle Group XXIII.  The combined evaluation of the veteran's 
service-connected disorders was 80 percent from June 1946.  A 
total rating for compensation purposes based upon individual 
unemployability (TDIU) was granted from November 30, 2000.  

2.  The September 1991 rating decision that denied the 
veteran's claim of entitlement to TDIU was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  

3.  The veteran was not in receipt of or "entitled to 
receive" compensation at the rate of a 100 percent (total) 
rating due to service-connected disability for a period of at 
least five years from the date of his discharge or release 
from active duty, or for 10 or more years immediately 
preceding his death. 



CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
required to substantiate her claim, and that VA would assist 
her in obtaining evidence, but that it was ultimately her 
responsibility to provide VA with any evidence pertaining to 
her claim, including any evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claims file includes the veteran's 
service medical records and numerous VA and private medical 
records from 1947 to 2002.  Based on the discussion above, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
As the preponderance of the evidence is against the claim for 
DIC benefits, any questions as to any effective date to be 
assigned is rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).

Law and Regulations

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, which authorizes the 
payment of DIC to a surviving spouse in cases where a 
veteran's death was not service-connected, provided that the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least five 
years from the date of his discharge or release from active 
duty, or for 10 or more years immediately preceding his 
death.  This statute was implemented by VA at 38 C.F.R. § 
3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, the implementing regulation does permit 
"hypothetical entitlement."  38 U.S.C.A. § 1311(a)(2) (West 
2002) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death); 38 
C.F.R. § 20.1106 (2006).

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending on the date of the change of 38 
C.F.R. § 3.22, January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC benefits on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.

38 C.F.R. § 3.22 was amended in December 2005 and now 
provides that "entitled to receive" means that the veteran 
filed a claim for disability compensation during his or her 
lifetime and would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period but for 
clear and unmistakable error committed by VA in a decision on 
a claim filed during the veteran's lifetime; or additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA.  See 70 Fed. Reg. 72211-01 (December 2, 
2005). 

Accordingly, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

Analysis

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  At the time of his death service connection was in 
effect for enucleation of the right eye, evaluated as 40 
percent disabling; rhinitis, evaluated as 30 percent 
disabling; scar on the right side of face, 30 percent 
disabling; sensory loss, on the left side of the face, 
evaluated as 10 percent disabling; and a scar involving 
Muscle Group XXIII.  The combined evaluation of the veteran's 
service-connected disorders was 80 percent from June 1946.  A 
total rating for compensation purposes based upon individual 
unemployability (TDIU) was granted from November 30, 2000.  
As such, the veteran was not rated at 100 percent for at 
least the first five years after his discharge from service 
nor was he rated totally disabled for at least the last 10 
years of his life.

In the instant case, the appellant contends that the veteran 
was unemployable from the time of his discharge from service 
in 1946 to his death in 2005, due to his service-connected 
disabilities.  Furthermore, she argues that the veteran 
should have been granted TDIU by the RO in 1991, and that the 
denial of his claim at that time, amounted to clear and 
unmistakable error (CUE).  


With respect to the latter contention, the Board notes that 
the Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4.  "It must always be remembered that 
CUE is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  

The alleged error must be of fact or of law, and when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. at 43 (1993).  
The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

By a rating decision dated in September 1991, the claim of 
entitlement to TDIU was denied.  The veteran was notified of 
this decision but did not appeal.  Accordingly, that decision 
is final.  38 U.S.C.A. § 7105 (West 2002).  The RO denied the 
veteran's claim of entitlement to TDIU in December 1991 
principally on the grounds that the evidence did not show 
that his service-connected disabilities precluded 
substantially gainful employment.  The RO recognized that the 
veteran, who was then 72 years old, was not employed, though 
there was evidence in the record which indicated that he had 
been self-employed as an automotive mechanic.  In any event, 
VA examinations conducted for the specific purpose of 
determining the degree of impairment of the veteran's 
service-connected disabilities and whether he was 
unemployable by reason of those disabilities, alone, did not 
show that his service-connected disabilities were of such 
severity as to preclude employment; his age notwithstanding.  

Although the veteran was subsequently granted entitlement to 
TDIU in April 2001, based essentially on the same evidence 
that was of record in 1991, the only explanation that can be 
deduced from the later determination was that there was a 
difference of opinion.  However, a difference of opinion is 
not a basis for finding CUE.  Luallen v. Brown, 8 Vet. App. 
at 96 (1995).  


The appellant's current argument that there was a mis-
evaluation of the evidence in 1991 does not rise to a viable 
claim of clear and unmistakable error.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell, 3 Vet. App. at 
313-14).  The appellant has presented no more than "a simple 
disagreement as to how the facts were weighed or evaluated."  
Id.  As noted above, such a difference of opinion does not 
amount to a viable claim of CUE.  

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the veteran's service medical records were in existence at 
the time the rating decision was issued, and were of record 
and considered.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


